Citation Nr: 1613989	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  15-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a heart disorder and service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to October 1951. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied service connection for headaches.  The Board notes that by an August 2013 rating decision, the issue on appeal was previously characterized as whether new and material evidence had been received to reopen a previously denied claim for service connection for headaches, to include as secondary to a heart disorder.  Upon further review of the evidence of record, the Board has construed a written argument, prepared by the Veteran's representative, and received by VA in mid-January 2011, as a Notice of the Disagreement to the January 2011 rating action.  A Statement of the Case (SOC) was issued in May 2015.  The Veteran's Substantive Appeal was received in June 2015.  Thus, the Board finds that the current appeal stems from the January 2011 rating action, and the receipt of new and material evidence is not required in adjudicating the instant claim. 

In addition, in a December 2015 written argument to the Board, the Veteran's representative argued that the Veteran's headaches were secondary to his sinusitis.  (See Veteran's representative's December 2015 written argument to VA).  Accordingly, the Board will address this additional theory of secondary service connection when deciding the issue on appeal as it has been reasonably raised by the evidence of record, namely the Veteran's representative's December 2015 written argument to VA.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, the Board has re-characterized this claim as reflected on the title page.

By an October 2014 decision, the Board, in part, remanded the matter on appeal (then characterized as a new and material evidence claim) to the RO for issuance of a SOC.  Pursuant to the Board's directives, the RO issued a SOC in May 2015.  The matter has returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate consideration of the claim for service connection for headaches, to include as secondary to a heart disorder and service-connected sinusitis, additional substantive development is necessary; specifically, to obtain outstanding Social Security Administration (SSA) records and to obtain an addendum opinion from November 2010 VA examiner that addressed the secondary service connection theory of the claim.  The Board will address each reason for remand separately below. 

i) SSA records

On VA Form 21-527, Income-Net Worth and Employment Statement, dated and signed by the Veteran in May 2012, the Veteran indicated that he had claimed or was expecting to receive SSA disability benefits.  (See Form 21-527, Income-Net Worth and Employment Statement, dated and signed by the Veteran in May 2012, at page (pg.) 5).  As these records might contain information as to the etiology of the Veteran's headaches, they are potentially relevant to the claim and should be obtained on remand. 

ii) VA Addendum Opinion

The Veteran seeks service connection for headaches, in part, as secondary to his service-connected sinusitis.  The Veteran's service treatment records (STRs) reflect that he received treatment on several occasions for headaches that were associated with sinusitis.  Post-service treatment records include, but are not limited to, a November 2010 VA examiner's opinion that is against the direct service connection theory of the claim.  After a review of the above-cited STRs and physical evaluation of the Veteran, the VA examiner opined that the Veteran's currently (then) diagnosed tension headaches were unrelated to the headaches associated with his sinusitis during miliary service.  (See November 2010 VA Neurological Disorders examination report).  As the Veteran had not advanced a theory of entitlement to service connection for headaches as secondary to the service-connected sinusitis, the VA examiner did not provide an opinion as to the secondary service connection theory of the claim.  (Parenthetically, the Board notes that service connection has not been established for a heart disorder).  Thus, the Board finds that a supplemental opinion should be obtained from the November 2010 VA physician as to the secondary service connection aspect of the claim for service connection for headaches; specifically, whether his diagnosed tension headaches have been caused or aggravated (permanently worsened) by his service-connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request any relevant records from that agency that pertain to any claim for disability benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  After the development requested in the first paragraph of this remand is completed and any additional records have been associated with the Veteran's electronic record, request a supplemental opinion from the VA examiner who performed the November 2010 VA Neurological Disorder examination. 

The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records and a copy of this REMAND should be reviewed by the November 2010 VA Neurological Disorders examiner, and he must annotate the supplemental opinion to show that the electronic records were in fact made available for review and reviewed in conjunction with the supplemental opinion. 
The November 2010 VA examiner should state whether it is as least as likely as not (50 percent probability or greater) that the Veteran's tension headaches have been aggravated (permanently worsened beyond natural progression) by the service-connected sinusitis. If aggravation is found, the examiner should opine, if possible, as to (a) the baseline level of the tension headaches disability prior to the aggravation and (b) the current level of tension headaches.

The November 2010 VA examiner must provide a complete explanation (rationale) for her opinion.  If any opinion cannot be provided without resort to mere speculation, the November 2010 VA examiner shall provide a complete explanation for why this is so.  In so doing, the November 2010  examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  If the examiner who performed the November 2010 VA Neurological Disorders examination is not available, or if otherwise appropriate, schedule the Veteran for a neurological examination by an appropriate examiner to determine the relationship between the Veteran's diagnosed tension headaches and service-connected sinusitis. 

The Veteran's VBMS and Virtual VA electronic records and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the opinion to show that the electronic records were in fact made available for review and reviewed in conjunction with the examination. 

The examiner must express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed headache disability was caused by, or aggravated (permanently worsened beyond natural progression) by the service-connected sinusitis.  If aggravation is found, the examiner should opine, if possible, as to (a) the baseline level of the headache disability prior to the aggravation and (b) the current level of headache disability.

The examiner must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

4.  The November 2010 VA Neurological Disorders examiner or other examining clinician should be advised as follows:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

6.  Readjudicate the issue of entitlement service connection for headaches, to include as secondary to a heart disorder and service-connected sinusitis.  If any of the determinations remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

